 1

 2

 3

 4

 5

 6

 7

 8.                         UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11    LAMONTE SIMS, SR.,                     NO. CV 18-10746-R(E)

12                    Petitioner,

13         v.                                      JUDGMENT

14    CHRISTIAN PFEIFFER, Warden,
      et al.,
15
                     Respondents
16

17

18         Pursuant to the Order Accepting Findings, Conclusions and

19    Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed

22    without prejudice.

23

24              DATED :           MVl~      I v   „~;~, 2019.

25

26
                                               1~'f `L R. REAL
27                                       UNITED STATES DISTRICT JUDGE

28
